OPINION OF THE COURT
Per Curiam.
The respondent was admitted to practice by this court on March 19, 1969, under the name Robert Alfred Lamar. By decision and order of this court dated September 29, 1989, the respondent was suspended from the practice of law for an indefinite term based upon uncontroverted evidence of professional misconduct (see, 22 NYCRR 691.4 [l]).
*124On September 8, 1989, the respondent was convicted in the Supreme Court, Suffolk County, upon his plea of guilty, of the crimes of grand larceny in the third degree in violation of Penal Law § 155.35, which constitutes a class D felony, and failing to file New York State income tax returns in violation of Tax Law § 1802, which constitutes a class E felony.
Pursuant to Judiciary Law § 90 (4), the respondent ceased to be an attorney and counselor-at-law upon his conviction of a felony.
Accordingly, the petitioner’s motion is granted. The respondent is disbarred and his name is stricken from the roll of attorneys and counselors-at-law, effective immediately.
Mangano, P. J., Thompson, Bracken, Brown and Sullivan, JJ., concur.
Ordered that pursuant to Judiciary Law §90, effective immediately, the respondent Robert Lamar, admitted under the name of Robert Alfred Lamar, is disbarred and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that the respondent shall continue to comply with this court’s rules governing the conduct of disbarred, suspended and resigned attorneys (22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, the respondent Robert Lamar is commanded to continue to desist and refrain (1) from practicing law in any form, either as principal or as agent, clerk or employee of another, (2) from appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission or other public authority, (3) from giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) from holding himself out in any way as an attorney and counselor-at-law.